Citation Nr: 1729570	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-06 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include fungal and bacterial infection. 

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to exposure to an herbicide agent. 

3.  Entitlement to service connection for a lung disability other than COPD, to include hamartoma and nodules, to include as due to exposure to an herbicide agent. 

4.  Entitlement to service connection for a thyroid disability, to include hypothyroidism and thyroid nodules, to include as due to exposure to an herbicide agent.  

5.  Entitlement to service connection to a skin disorder other than fungal and bacterial infection of the feet (claimed as dry skin of the feet, hands, arms, and back), to include dermatitis.

6.  Entitlement to service connection for headaches. 

7.  Entitlement to service connection for essential tremors, to include tremors of the head and hands, to include as due to exposure to an herbicide agent, and to include as secondary to a headache disability.

8.  Entitlement to service connection for a psychiatric disorder, to include anxiety, and to include as secondary to a thyroid disability or a headache disability. 

9.  Entitlement to service connection for a stomach disability, to include ulcer and gastritis.    


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1969 to July 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS), to include a transcript of the March 2017 Board hearing presided over by the undersigned Veterans Law Judge.  

The issues of entitlement to service connection for COPD, a lung disability other than COPD, a thyroid disability, a skin disorder other than fungal and bacterial infection of the feet (claimed as dry skin of the feet, hands, arms, and back), headaches, essential tremors, psychiatric disorder, and stomach disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's claimed bilateral foot disability, diagnosed as onychomycosis of the toenails and tinea pedis with possible bacterial infection, began in service and is related to service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for the claimed bilateral foot disability, diagnosed as onychomycosis of the toenails and tinea pedis with possible bacterial infection, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).     




	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDING AND CONCLUSION

Because the Board is granting the claim, discussion regarding the duties to notify and assist regarding this claim is not necessary.

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. §  3.303 (d).

The Veteran contends that he has had recurrent fungal infections and bacterial infections of his feet and toenails since service in Vietnam and that service connection for the same is warranted.  He reports skin symptoms such as cracking of the skin on the feet and toes since service, and he has reported symptoms of athlete's feet since service.  The Board finds his reports of such symptoms since service are credible.  The Board notes that the Veteran reported exposure to sun, swamps, and damp vegetation and climate while serving in Vietnam, and the Board finds that such reports are consistent with his circumstances of service in Vietnam.  

During the appeal period, the Veteran has been diagnosed with tinea pedis and onychomycosis of the toenails, such as in an April 2008 VA dermatology consult.  The Veteran has also been assessed with tinea pedis with possible bacterial secondary infection, such in the January 2009 Podiatry Consult.  The Board notes that the Veteran has a long medical history of fungal infection.  Significantly, in an April 1977 private medical record from Holzer Clinic, the Veteran reported that he has had athlete's foot for a number of years, and the medical provider prescribed a medicated cream to apply to the Veteran's athlete's feet.  Also, a November 1980 private record from this facility noted impression of chronic fungal infection of the feet.  The competent and probative evidence thus shows that the Veteran's reported recurrent symptoms since service are diagnosed as fungal infection.  

On review, the Board finds that the competent and probative evidence supports a finding that the Veteran's claimed bilateral foot disability, diagnosed as onychomycosis of the toenails and tinea pedis with possible bacterial infection, began in service and have continued since service.  Therefore, the Board finds that such disability was incurred in service, and service connection for the same is warranted.   


ORDER

Entitlement to service connection for the claimed bilateral foot disability, diagnosed as onychomycosis of the toenails and tinea pedis with possible bacterial infection, is granted.  


REMAND

COPD and Lung Disability Other Than COPD

The Veteran contends that he has COPD that is related to exposure to or breathing in an herbicide agent.  Further, the Veteran contends that he has a lung disability other than COPD, to include hamartoma and nodules, that is due to exposure to an herbicide agent.  As noted in the February 2011 statement of the case, the Veteran served in Vietnam, and therefore exposure to an herbicide agent is presumed.  

The Veteran has a history of multiple lung disabilities.  Recent treatment records show COPD.  A July 2012 VA primary care treatment note stated that the Veteran's chest x-ray showed nodules on the lung.  Also, a December 2007 VA CT of the thorax showed an impression of findings in keeping with calcified old granulomatous disease.  A November 2007 VA chest x-study showed irregular patchy 3cm x 2cm opacity in the right upper lobe, which the radiologist stated was most likely suggestive of scarring from previous surgery and that pneumonia cannot be excluded.  The Board notes that a January 2008 VA physician note indicates that the Veteran's chest x-ray and CT thorax confirmed the presence of granulomatous lesion/ calcified lesion in his lung.  The Board also notes that the Veteran has a history of left lung hamartoma with a diagnosis post bronchoscopy, left video-assisted thoracotomy with wedge resection of left, lower-lung tumor, as noted in an October 2000 private operative report. 

Given this evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of his current lung disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thyroid Disability

The Veteran contends that he has a thyroid disability, to include hypothyroidism and thyroid nodules, that are due to exposure to an herbicide agent.  He reported in an April 2009 statement that he has to take medication daily to control his thyroid levels, and that this has affected his personality and mood.  During the appeal period, the Veteran has been diagnosed with hypothyroidism, such as in a December 2009 Holzer Clinic record, and a July 2012 VA primary care treatment note stated that the Veteran's chest x-ray showed nodules on the thyroid. 

The Veteran has a long history of hypothyroidism prior to the appeal period.  See e.g., September 2000 Holzer Clinic note.  The Veteran also has a history of thyroid nodule in the gland and hyperactive goiter, as noted in a May 1994 private treatment note from Holzer Clinic.  A May 1994 private treatment note stated that in a phone call to the Veteran's wife, the provider discussed how recent changes in mood and personality could be directly related to the Veteran's thyroid condition.  

Given this evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of his current thyroid disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Headaches 

The Veteran contends that he has headaches that are related to service, and he reports that has had headaches recurrently since service, such as in an April 2009 statement.  The Veteran reported in an April 2009 VA treatment record that he has occasional tension headaches, maybe once a week.  In his April 2009 statement, the Veteran reported that when he has a severe headache, he has been nauseous and has vomited.  He also reports that headaches cause him to be more nervous and causes his tremors to be worse, as noted in the April 2009 Veteran statement.  On the other hand, the Board notes that in a July 2002 Holzer Medical Center records, the Veteran received emergency department care and it is noted that he starting having headache one week ago, and that he has continued to have headache with nausea and vomiting.  

Given this evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of his current headache disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Essential Tremors

The Veteran contends that he has tremors, to include tremors of the head and hands, that are related to service, to include as due to exposure to an herbicide agent.  He contends that he has experienced tremors recurrently since onset shortly after he came home, to which he testified in his March 2017 Board hearing.  The Veteran also testified that he might have had some light tremors when he left Vietnam.  The Veteran also submitted a November 2009 statement from W. H., who noted that she knew the Veteran since prior to service, and that when he came home from Vietnam, she "noticed over the years that his nerves to be getting worse all the time."  Review of the record and the lay statements to which W. H. referred in this statement indicates that W. H. meant that she observed the Veteran's tremors (as opposed to a psychiatric disability).  

In a December 2007 VA neurological consult, the Veteran reported that he has had tremors since his service in Vietnam, but that he did not seek help and the tremor has gradually gotten worse.  He stated that it initially started with the right hand, and then also started in the left hand, as well as tremor in the head.  In a November 2008 Holzer Clinic record, Dr. J. K. noted that he suspects an essential tremor, but that he cannot rule out possible reaction to Agent Orange. Given this evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of his current tremors disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Psychiatric Disorder

The Veteran contends that he has a psychiatric disorder, claimed as nerves or a nervous condition, that is related to service.  The Veteran reports that he has had continuing symptoms of anxiety since service.  The private medical evidence from Holzer Medical Center shows treatment for anxiety as early as May 1973, in which record, the Veteran is noted as probably having anxiety and that he is nervous and that he should be checked for a thyroid condition.  The Veteran has also reported that he served in combat in Vietnam in a November 2007 VA physician note, but the Board notes that the Veteran served as airplane mechanic in Vietnam, as noted by the Veteran in his February 2009 Veteran statement.  The Board also notes that the Veteran's medical history shows an April 1974 private record from Holzer Clinic, the Veteran reported recent depression along with history of weight loss.  

Given this evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of a psychiatric disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Stomach Disability

The Veteran contends that he has a stomach disability, to include ulcers, that are related to service and began in service.  The Veteran has been diagnosed with gastritis during the appeal, such as in an August 2009 VA treatment record. 

He reports that he has had stomach symptoms such as stomach pain and vomiting, recurrently since service, such as in an April 2009 statement.  Also, he reports, such as in a February 2009 Veteran statement, that he has been diagnosed and treated for ulcers since 1970 (in service).  On the other hand, private medical evidence from Holzer Medical Center shows that the Veteran presented in January 1974 noted reported that he has had some stomach trouble starting in the last month or two.  Private treatment records dating before the appeal period from the Ohio State University Medical Center shows that the Veteran has a history of recurrent abdominal pain and peptic ulcer disease and gastritis/ duodenitis.  Given this evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of a stomach disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Skin Disorder Other Than Fungal and Bacterial Infection of the Feet (Claimed As Dry Skin of the Feet, Hands, Arms, and Back)

The Veteran contends that he has a skin disorder other than fungal and bacterial infection of the feet (claimed as dry skin of the feet, hands, arms, and back) that began in service and is related to service, such as in the April 2009 Veteran statement.  During the appeal period, the Veteran has been diagnosed with tinea manum, such as in an April 2008 VA dermatology consult.  There is also a November 2006 record from Holzer Clinic, in which the Veteran is noted as having dry skin on objective examination.  He reports that he has had dry skin symptoms recurrently since service, to include of his feet and hands, such as in an April 2008 VA dermatology consult and a February 2009 Veteran statement.  A February 2012 VA dermatology consult also noted macerated dermatitis on the toes bilaterally.  

Given this evidence, the Veteran should be afforded a VA examination to determine the nature and etiology of a skin disorder other than fungal and bacterial infection of the feet (claimed as dry skin of the feet, hands, arms, and back).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information as to any outstanding records pertaining to the issues on appeal, specifically to include private treatment records dating from January 2008 from Dr. A. M., who treated the Veteran for tremor at that time, according to the January 2009 record from Dr. S. D.-B. and any other updated private treatment records.

The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Obtain updated VA treatment records dating during the appeal period. 

3. After completing the above directives 1 and 2, schedule the Veteran for a VA examination with a physician to determine the nature and etiology of a lung disability.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file and should note that this case review took place.  

a. The examiner is asked to comment on the nature and diagnosis(es) of the Veteran's lung disability that has been present during the appeal period (May 2008 to present).  The examiner's attention is invited to the Veteran's history of left and/or right lung scarring, nodule, and lesion, and the Veteran's history of COPD.  

b. Regarding each above diagnosed lung disability, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any such lung disability is etiologically related to service, to include as due to the Veteran's presumed exposure to an herbicide agent.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4. After completing the above directives 1 and 2, schedule the Veteran for a VA examination with a physician to determine the nature and etiology of a thyroid disability.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file and should note that this case review took place.  

a. The examiner is asked to comment on the nature and diagnosis(es) of the Veteran's thyroid disability that has been present during the appeal period (May 2008 to present).  The examiner's attention is invited to the Veteran's history of hypothyroidism and thyroid nodules. 

b. Regarding each above diagnosed thyroid disability, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any such thyroid disability is etiologically related to service, to include as due to the Veteran's presumed exposure to an herbicide agent.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. After completing the above directives 1 and 2, schedule the Veteran for a VA examination with a physician to determine the nature and etiology of a headache disability.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file and should note that this case review took place.  

a. The examiner is asked to comment on the nature and diagnosis(es) of the Veteran's headache disability that has been present during the appeal period (May 2008 to present).  The examiner's attention is invited to the Veteran's medical history of headache with nausea and vomiting (such as in July 2002 private records), as well as tension headaches. 

b. Regarding each above diagnosed headache disability, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any such headache disability is etiologically related to service, to include as due to the Veteran's presumed exposure to an herbicide agent.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6. After completing the above directives 1 and 2, schedule the Veteran for a VA examination with a physician to determine the nature and etiology of tremors.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file and should note that this case review took place.  

a. The examiner is asked to comment on the nature and diagnosis(es) of the Veteran's tremors disability that has been present during the appeal period (May 2008 to present).  The examiner's attention is invited to the Veteran's history of essential tremors affecting the head and hands.   

b. Regarding tremors, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such disability is etiologically related to service, to include as due to the Veteran's presumed exposure to an herbicide agent.  For purposes of this opinion, the examiner should assume that the Veteran's reports and his wife's reports of recurrent tremors (i.e., of the head) since separation from service are credible.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7. After completing the above directives 1 and 2, schedule the Veteran for a VA examination to determine the nature and etiology of a psychiatric disability.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file and should note that this case review took place.  

a. The examiner is asked to comment on the nature and diagnosis(es) of the Veteran's psychiatric disability that has been present during the appeal period (May 2008 to present).  The examiner's attention is invited to the Veteran's history of anxiety and depression.  

b. Regarding each above diagnosed psychiatric disability, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any such psychiatric disability is etiologically related to service, to include as due to the Veteran's reported incidents while serving in Vietnam.  The examiner's attention is invited to the Veteran's treatment for anxiety as early as May 1973, and to the Veteran's reports of continuing anxiety since service, and to the Veteran's testimony in the March 2017 Board hearing as to seeing choppers with soldiers in them who had been wounded.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

8. After completing the above directives 1 and 2, schedule the Veteran for a VA examination with a physician to determine the nature and etiology of a stomach disability.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file and should note that this case review took place.  

a. The examiner is asked to comment on the nature and diagnosis(es) of the Veteran's stomach disability that has been present during the appeal period (May 2008 to present).  The examiner's attention is invited to the Veteran's history of peptic ulcer disease, ulcer, and gastritis.  

b. Regarding each above diagnosed stomach disability, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any such stomach disability is etiologically related to service, to include as due to the Veteran's presumed exposure to an herbicide agent.  The examiner's attention is invited to the Veteran's history of recurrent stomach symptoms beginning as early as late 1973.     

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

9. After completing the above directives 1 and 2, schedule the Veteran for a VA examination with a physician to determine the nature and etiology of a skin disorder (other than fungal and bacterial infection of the feet).  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file and should note that this case review took place.  

a. The examiner is asked to comment on the nature and diagnosis(es) of the Veteran's skin disability (which is claimed as dry skin of the feet, hands, arms, and back) that has been present during the appeal period (May 2008 to present).  The examiner's attention is invited to the Veteran's history of tinea manum, and his long history of dry skin of the feet, hands, arms, and back with signs of dermatitis.    

b. Regarding each above diagnosed skin disability, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that any such skin disability is etiologically related to service, to include as due to the Veteran's presumed exposure to an herbicide agent, and to include as due to exposure to the sun, swamps, vegetation, and monsoon climate of Vietnam.  

For purposes of this opinion, the examiner should assume that the Veteran's reports of recurrent dry skin since service are credible. The examiner is reminded that the Veteran is already separately service-connected for onychomycosis of the toenails and tinea pedis with possible bacterial infection.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

10. Thereafter, complete any other development deemed warranted by AOJ, to include with regard to secondary service connection if necessary.  Then, readjudicate the claims on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claim is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


